      Case 6:20-cv-00545-ADA Document 14-1 Filed 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

GREATGIGZ SOLUTIONS, LLC,

              PLAINTIFF,
                                                       Civil Action No. 6:20-cv-00545
vs.

LINKEDIN CORPORATION,                                  JURY TRIAL DEMANDED

              DEFENDANT.




                         ORDER OF DISMISSAL WITH PREJUDICE

       CAME ON THIS DAY for consideration of the Stipulated Motion for Dismissal With

Prejudice of all claims and counterclaims asserted between Plaintiff GreatGigz Solutions,

LLC and Defendant LinkedIn Corporation in this case, and the Court being of the opinion

that said motion should be GRANTED, it is hereby

       ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit

between Plaintiff and Defendant are hereby dismissed with prejudice, subject to the terms of

the Agreement between the parties.

       It is further ORDERED that all attorneys’ fees and costs are to be borne by the party

that incurred them.



                                         _______________________________________
                                         UNITED STATES DISTRICT JUDGE
